Citation Nr: 0028997	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred for the period 
from June 13, 1998 to June 20, 1998.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to May 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Milwaukee, Wisconsin, 
which denied the veteran's claim of entitlement to 
reimbursement or payment of the cost of unauthorized private 
medical services incurred for the period from June 13, 1998 
to June 20, 1998.  The record reflects that the veteran's 
claims folder was subsequently transferred to the Portland, 
Oregon VA Regional Office (the RO), which now has 
jurisdiction over this case.


FINDINGS OF FACT

1. The veteran incurred private medical expenses from June 
13, 1998 to June 20, 1998 for treatment of a non service-
connected obstruction of the colon.

2.  Payment or reimbursement of the costs of the private 
medical care provided from June 13, 1998 to June 20, 1998 was 
not authorized prior to the receipt of that treatment.

3.  The private medical care provided on from June 13, 1998 
to June 20, 1998 was not for or adjunct to a service-
connected disability.

4.  The evidence reflects that the veteran could have been 
safely transferred to a VAMC on June 13, 1998 and that a VA 
facility was feasibly available for such care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred between June 13, 1998 and 
June 20, 1998, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.54 
(1999).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred between June 13, 1998 and June 20, 
1998 have not been met and upon this basis, the veteran has 
not submitted a claim upon which relief may be granted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking payment or reimbursement for the cost 
of private medical expenses incurred for the period between 
June 13, 1998 to June 20, 1998.  In the interest of clarity, 
the Board will review the factual background of this case and 
then proceed to analyze the claim and render a decision.

Factual Background

The record reflects that on June 12, 1998, the veteran was 
seen the in the emergency room of the VAMC in Madison, 
Wisconsin with complaints of constipation.  Abdominal x-rays 
showed extensive stool throughout the colon, with no evidence 
of obstruction.  The veteran was given appropriate medication 
and was released from the emergency room to home.

On June 13, 1998, the veteran called Triage Nursing at the 
VAMC in Madison, stating that he had taken the medication as 
instructed but had still not had a bowel movement.  He 
indicated that he was bloated in his abdomen and felt 
nauseated.  He also stated that he was having emesis of small 
amounts of fluid and that he was belching a great deal, 
although he was passing no flatus.  The veteran reported that 
he was very worried because he was home alone, and that he 
did not think he could get to the VAMC.  He was told that he 
should be seen at the local emergency room now.  The veteran 
indicated that he did not have insurance and was concerned 
about the cost, but that he was one mile away from a private 
emergency room and would go anyway.  Later that day, the VAMC 
in Madison, Wisconsin was notified by the Beaver Dam 
Community Hospital in Beaver Dam, Wisconsin that the veteran 
had been admitted to their facility from the emergency room.

The record further reflects that on June 13, 1998, the 
veteran was admitted to the emergency room at Beaver Dam 
Community Hospital with a complaint of not having had a bowel 
movement in five days.  He was found to have an obstruction 
of the colon, and, on June 15, 1998, he underwent a sigmoid 
colon resection and sigmoid colostomy with distal Hartman's 
pouch, resection of the terminal ileum.

In letter dated June 24, 1998, the VAMC in Milwaukee notified 
the Beaver Dam Community Hospital that VA could not pay the 
veteran's medical expenses because he was not treated for a 
service-connected disability.

In July 1998, a private physician, Dr. M., submitted an 
invoice for services provided from June 13, 1998 to June 20, 
1998 at the Beaver Dam Community Hospital in the amount of 
$2,228.00.  The VAMC in Milwaukee subsequently issued a 
letter to Dr. M. notifying the physician that VA could not 
pay the veteran's medical expenses incurred at the Beaver Dam 
Community Hospital because he was not treated for a service-
connected disability

Thereafter, the VAMC in Milwaukee requested copies of the 
veteran's inpatient chart from the Beaver Dam Community 
Hospital and of the veteran's emergency room notes and x-ray 
results from the VAMC in Madison.  Once received, these 
records were reviewed by an authorizing VA physician, who 
determined that payment for the veteran's private medical 
expenses should remain denied because he could have been 
transferred from the Beaver Dam Community Hospital to the 
VAMC in Madison prior to receiving treatment.

In a statement dated in July 1999, the veteran contended that 
he had been told by the x-ray technician at the VAMC in 
Madison on June 12th that he had an obstructed bowel.  He 
indicated that he was then seen by a physician in the 
emergency room, who prescribed medication in order to solve 
his obstruction problem.  The veteran indicated that on June 
13th, he was left with the choice of traveling 50 miles back 
to the VAMC in Madison or turning himself into the Beaver Dam 
Hospital for assistance.  He asserted that he needed to get 
the pressure of his obstruction relieved, which was 
"unbearable".  The veteran contended that VA should have 
kept him in the VAMC after looking at his x-rays, and that it 
was their responsibility for him having to go to a private 
hospital the next day.  He asserted that his total bill for 
the treatment received was $33,953.94, which included the 
amount Dr. M. specified on his invoice.

In November 1999, the VAMC in Milwaukee issued a Supplemental 
Statement of the Case addressing the contentions set forth by 
the veteran in his previous statement.  The SSOC indicated 
that the x-rays reviewed on June 12th indicated that there 
was stool throughout the veteran's abdomen with dilated large 
and small bowel, and air in the rectum.  The medications 
prescribed to the veteran were noted to be the proper 
medications for treating constipation.  With respect to 
alleged statements made by the VA technician that there was 
evidence of a bowel instruction, the SSOC explained that x-
ray technicians are not trained to give opinions as to what 
x-rays who, and that only a trained physician can accurately 
determine the results of x-rays.  It was noted that in 
October 1999, the veteran's medical records were again 
reviewed by the authorizing VA physician, who determined that 
the veteran was stable at the time he was arrived at the 
Beaver Dam Community Hospital and could have been transferred 
to the VAMC in Madison prior to admission.

Analysis

In this case, there is more than one possible theory of 
entitlement which must be addressed: whether the services for 
which payment is sought were authorized by VA and, if there 
was no such authorization, whether the veteran is eligible 
for payment or reimbursement for services not previously 
authorized under the provisions of 38 U.S.C.A. §§ 1710 or 
1728.  See Hennessey v. Brown, 7 Vet. App. 143, 148 (1994).

Prior authorization; 38 U.S.C.A. § 1703

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care that the veteran received from June 13, 1998 to 
June 20, 1998.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. 
§ 17.54.  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991); 38 C.F.R. § 17.52 (1999) (formerly 
38 C.F.R. § 17.50b).  The admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54 (1999) (formerly 38 C.F.R. § 17.50d).  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VA 
O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to the VA within 
72 hours after the hour of admission.  38 C.F.R. § 17.54 
(1999).

The veteran has reported that he was instructed by VAMC staff 
on June 13, 1998 to go to the closest available emergency 
room.  The Board has considered whether this instruction 
should be considered prior authorization of the private 
emergency care he ultimately received at the Beaver Dam 
Community Hospital.

In a case with a fact pattern similar to that this case, 
Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), the 
Court assumed that the appellant, Smith, was receiving 
medical care at a VA facility in accordance with 38 U.S.C.A. 
§ 1710(a)(1)(I), since he had no service-connected 
disabilities.  The Court noted, however, that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54 (1999) [formerly 
codified at 38 C.F.R. § 17.50d (1991)].  Smith had argued 
that his non-VA care was authorized because his VA treating 
physician had informed him that arrangements were made for 
him to be treated at non-VA medical facility.  The Court, in 
rejecting Smith's contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.

The circumstances in this case are similar to those in the 
Smith case.  Like Smith, the veteran was not treated at 
Beaver Dam for a service-connected disability.  In addition, 
the veteran contends that he was specifically told by 
personnel at the VAMC to seek immediate treatment at a local 
emergency room.  However, unlike Smith, it has not been 
contended that VA specifically agreed to pay the medical 
bills incurred at Beaver Dam.  Similar to the Smith case, 
specific formalities which must be complied under 38 C.F.R. § 
17.54, were not complied with, accordingly proper 
authorization from VA was not obtained.  Furthermore, 
although VA was consulted as to the veteran's condition 
within 72 hours of his admission at Beaver Dam Community 
Hospital, no actual authorization for that private medical 
treatment was requested by the veteran or someone on his 
behalf or received by VA within a 72 period.

Moreover, O.G.C. Concl. Op. 1-95, at 8-9, in response to the 
question "Who has the authority to approve or authorize a 
request for private hospitalization at VA expense under 38 
U.S.C.A. § 1703(a), and what type of action(s) is necessary 
to constitute prior authorization under 38 C.F.R. § 17.54?", 
stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in this matter.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on June 13, 1998, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.  Therefore, the Board concludes that even if 
"authorization" for the treatment at Beaver Dam was received 
from a VAMC nurse or physician, that VA staff member was 
without authority to authorize payment for emergency medical 
treatment at Beaver.  Furthermore, as previously indicated, 
on the basis of the evidence of record, there is no 
suggestion that a decision to authorize the veteran's 
emergent medical care at Beaver Dam Community Hospital was 
requested or received.

Finally, the Board notes that even if under the provisions of 
38 C.F.R. § 17.54, a qualifying telephone call was made, any 
authorization made would be of no consequence because the 
veteran would still not be entitled to reimbursement under 38 
U.S.C.A. § 1703.  Under 38 U.S.C.A. § 1703, VA may contract 
with non-VA facilities to provide medical services for which 
VA may assume financial responsibility in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8).  However, in this 
case, there was no indication of any "contract" between the 
Beaver Dam Community Hospital and VA.  Furthermore, the 
applicable statutory provision, 38 U.S.C.A. § 1703(a)(3) 
provides that contracts, including individual authorization 
for reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3) (emphasis added).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick, 11 Vet. App. at 51, 52.  In this case, the veteran 
was not receiving medical services in a VA facility 
immediately prior to being admitted to the Beaver Dam 
Community Hospital.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from June 13, 1998 
to June 20, 1998, was not obtained pursuant to 38 C.F.R. § 
17.54 and that payment is not warranted for expenses incurred 
in conjunction with that treatment under 38 U.S.C.A. § 1703.

Eligibility for payment of private medical expenses incurred 
from June 13, 1998 to June 20, 1998 under the provisions of 
38 U.S.C.A. § 1728.

A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541, quoting 38 U.S.C.A. § 1728(a).  
In any case where reimbursement would be in order for the 
veteran under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services.  38 
U.S.C.A. § 1728(b) (West 1991).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (1999) [formerly 38 C.F.R. 
§ 17.80].

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (1999).

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 38 
U.S.C. § 1728 of private medical expenses incurred in June 
1998, because he has not satisfied all of the three necessary 
criteria listed therein.  Specifically, the Board finds that 
(a) he was not at that time treated for a service-connected 
disability nor was the condition for which he was treated 
associated with or aggravating an adjudicated service-
connected disability; and (b) the evidence demonstrates that 
the veteran could safely have been transferred to a VAMC on 
June 13, 1998 and that that a VA facility was feasibly 
available for care.  See 38 U.S.C.A. § 1728(a) (West 1991); 
see also 38 C.F.R. § 17.120 (1999) (formerly 17.80).

With respect to (a), the Board notes that at the time of the 
treatment he received between June 13, 1998 and June 20, 
1998, the veteran was not service-connected for any 
disabilities.  Rather, he was in receipt of VA benefits on 
the basis that he had been found to be permanently and 
totally disabled for pension purposes by the RO.

With respect to (b), the Board notes that in order to be 
entitled to reimbursement or payment for medical expenses 
incurred without prior authorization from the VA, it must be 
found that no VA or other Federal facilities were feasibly 
available and that any attempt to use them before hand or to 
obtain prior VA authorization for the services required would 
not have reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  Although the 
veteran has indicated that he was unable to get himself to 
the closest VAMC on June 13, 1998, a VA physician has 
reviewed the veteran's Beaver Dam Community Hospital 
treatment records, and has determined that the veteran's 
condition was stable and such that he could have been safely 
transferred by that facility to the VAMC in Madison prior to 
his admission.  There is no evidence to the contrary.  The 
record does not reflect that factors including the urgency of 
the veteran's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required made 
it necessary or economically advisable to use private 
facilities.

As previously indicated, failure to satisfy any one of the 
three criteria listed in 38 U.S.C.A. § 1728(a) precludes VA 
from paying unauthorized medical expenses incurred at a 
private hospital.  Hayes, 6 Vet. App. at 69.  In this case, 
the veteran has failed to satisfy two of the three criteria 
listed in 38 U.S.C.A. § 1728(a).  Consequently, as there is 
no legal basis upon which to allow the claim; thus, it must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


Additional comment

It is clear to the Board that the veteran is sincere in his 
belief that he is entitled to reimbursement in this matter.  
However, the Board emphasizes that applicable law clearly is 
contrary to his claim, and he is not entitled to payment or 
reimbursement for medical expenses incurred.  To some extent, 
it appears that veteran is raising what amounts to a theory 
of relief couched in equity.  In essence, he contends that 
the VA physician who examined him on June 12, 1998 should 
have noticed that he had an obstructed bowel and should have 
required that he stay at the VAMC in order to receive the 
same treatment he later received at the private facility.  

However, even assuming that the veteran is correct in his 
assertion, the Board is bound by the law in such matters and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed in this regard that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).


ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services incurred from 
June 13, 1998 to June 20, 1998 is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

